IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-60,680-02




IN RE RUBEN GARCES MORENO, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F-0251303 IN CRIMINAL DISTRICT COURT NO. 4
FROM DALLAS COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in Criminal District Court No. 4 of Dallas County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of Dallas
County, is ordered to file a response.  If the trial court entered an order designating issues,
Respondent has a ministerial duty to immediately forward a copy of that order and proof of the date
the State received Relator’s application.  Tex. R. App. P. 73.4(b)(1).  Respondent may also submit
the record on such habeas corpus application or state that Relator has not filed an application for a
writ of habeas corpus in Dallas County.  This application for leave to file a writ of mandamus shall
be held in abeyance until Respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.

Filed: June 25, 2014
Do not publish